Citation Nr: 0843917	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-37 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for emphysema with 
bronchitis (claimed as a lung disorder), to include as due to 
asbestos exposure.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1961 to January 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the RO which 
denied service connection for a respiratory disorder, 
bilateral defective hearing and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The evidentiary record indicates that the veteran was awarded 
Social Security Administration (SSA) disability, effective 
from October 2005.  (See February 2006, notice letter).  
However, no attempt has been made to obtain the Social 
Security Decision or the medical records used in reaching 
that determination.  

In Baker v. West, 11 Vet. App. 163 (1998), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that "VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  The SSA decision and associated medical records 
are potentially relevant to the veteran's claim.  Therefore, 
an attempt must be made to obtain these records and associate 
them with the claims file.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 369 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for any respiratory problems 
since his discharge from service.  After 
securing the necessary release, the AMC 
should attempt to obtain all records not 
already associated with the claims file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

2.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  Any records 
received should be associated with the 
claims folder.  

3.  If evidence is received that shows 
the veteran has asbestos or an asbestos-
related disease, the AMC should take 
appropriate action consistent with VA 
Adjudication Procedure Manual, M2-1 
(formerly M21-1), Part VI, para. 7.21 
(Oct 3, 1997); VAOPGCPREC 4-00.  See also 
Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).  This should include, if 
appropriate, a VA respiratory examination 
to determine the etiology of any 
identified asbestos-related disease.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The physician 
should provide a complete rationale and 
basis for any opinions offered including 
whether it is at least as likely as not 
that any identified asbestos-related 
respiratory disorder is etiologically 
related to the veteran's military 
service.  If the examiner is only able to 
theorize or speculate as to this matter, 
this should be so stated.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

